Citation Nr: 1341161	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  13-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for periodontal disease (pyorrhea) and loss of teeth due to trauma (claimed as teeth and gum conditions).

2.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2010, which denied the Veteran's application to reopen the previously denied claim for service connection for schizophrenia.  However, as discussed below, the Board finds that the Veteran submitted a timely notice of disagreement with a March 2009 rating decision that addressed the same issue, and, as no statement of the case was furnished, the appeal was still open at the time of the February 2010 rating decision.  

In the February 2010 rating decision, the RO also denied service connection for periodontal disease (pyorrhea)/loss of teeth due to trauma (claimed as teeth, jaw and gum condition), on the basis that no new and material evidence had been submitted.  Subsequently, the Veteran clarified that the jaw condition he claimed was a separate issue from the previously denied dental claims, and service connection for jaw pain was developed and denied by the RO on the merits in December 2011; the Veteran did not appeal that decision.  Accordingly, the issue has been revised to reflect that it is limited to the teeth and gum conditions.  

Evidence received in September 2013 was accompanied by a waiver of initial RO consideration.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, however, the Veteran's claims for outpatient dental treatment were previously denied.  He first filed a claim for service connection based on the removal of his teeth in October 1968; this was denied in a November 1968 dental rating decision on the basis that it was not timely filed and there was no evidence of combat wounds, service trauma or POW status.  The Veteran did not appeal that decision.  In June 1974, he was informed that he was not eligible for outpatient dental treatment because his claim was not made within the time limitations set by Congress, i.e., within one year after discharge from active duty.  His claim for dental treatment was again denied in January 1975, on the basis that he did not file a claim within a year of discharge.  See 38 C.F.R. §§ 17.123 (1968, 1974), 17.161 (2013).  Absent any indication that he filed a claim within a year of discharge, he cannot possibly meet the requirements of eligibility for outpatient dental treatment, and, accordingly, Mays does not apply.  See Woodson v. Brown, 8 Vet. App. 352, 355 (1995).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence received since the November 1999 Board decision denying service connection for periodontal disease (pyorrhea) does not relate to an unestablished fact necessary to substantiate the claim.  

2.  Evidence received since the November 2000 RO decision denying service connection for loss of teeth due to dental trauma does not relate to an unestablished fact necessary to substantiate the claim.  

3.  Entitlement to service connection for schizophrenia was last finally denied in a Board decision dated in September 1993 decision, which was affirmed by the Court in March 1995.  

4.  Evidence received since the September 1993 Board decision includes a medical opinion attributing the onset of the Veteran's schizophrenia to service; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

5.  Schizophrenia had its onset while the Veteran was on active duty.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for periodontal disease (pyorrhea).  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received to reopen the claim for service connection for loss of teeth due to dental trauma.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim for service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  Schizophrenia was incurred in active wartime service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Regarding the application to reopen the claim for periodontal disease (pyorrhea)/loss of teeth due to trauma (claimed as teeth and gum conditions), in a letter dated in July 2009, the Veteran was notified the Veteran of the information necessary to substantiate his application to reopen the previously denied claims for service connection for teeth and gum conditions, and of his and VA's respective obligations for obtaining specified different types of evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  In addition, this letter explained the bases for the previous denials of the claim, and that new and material evidence had to relate to those factors.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In addition, the letter provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, service treatment and personnel records have been obtained.  VA records have been obtained, as have identified private records.  In connection with his request to reopen his claim, he said he identified VA treatment, and the identified records were obtained.  He has neither submitted nor identified any potentially relevant evidence.  A VA examination is not warranted because, in connection with a claim to reopen, the VCAA explicitly states that, regardless of any assistance provided to the claimant, VA does not have a duty to obtain a medical opinion if the claim is not reopened.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).    

In this decision, the Board grants service connection for schizophrenia, which constitutes a complete grant of the benefit sought on appeal concerning that issue.  No discussion of VA's duty to notify or assist is necessary.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2013).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   





A.  Teeth and Gum Conditions

Entitlement to service connection for periodontal disease (pyorrhea) was denied in a November 1999 Board decision.  He did not appeal.  That decision is final.  38 U.S.C.A. § 7104 (West 2002).  

Entitlement to service connection for loss of teeth due to dental trauma was denied by the RO in a December 2000 rating decision.  Although the Veteran submitted a timely notice of disagreement with that action, he did not perfect the appeal with the timely submission of a substantive appeal after a statement of the case was furnished in January 2001.  Also, no evidence was received within the appeal period, which would potentially affect finality of the rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  The December 2000 rating decision is thereby final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the prior decisions included service treatment records, which showed that on the initial evaluation in December 1961, tooth #30 was missing.  In January 1962, tooth #15 was extracted.  In February 1962, the Veteran was noted to have periodontosis, and he underwent "perio" treatment later that month.  In November 1962, he had 13 teeth extracted on 3 separate occasions.  In June 1963, two more teeth were extracted.  In November 1963, the remaining 11 teeth were extracted.  The Veteran's separation examination noted that all teeth were missing.  

After service, evidence of record showed that dental complaints were first noted in January 1968.  He was referred for a VA dental consult, complaining that his teeth did not show.  He had built up the periphery with chewing gum, and the dentures were over-contoured.  The problem was noted to be an aesthetic concern.  

A VA dental examination was conducted in July 1974.  The Veteran complained of pain over the entire mouth, which the dentist noted may be caused by ill-fitting dentures.  No other pathology was revealed.  On a VA dental examination in October 1978, his dentures were noted to be functioning within normal limits, although part of his mouth was ulcerated and inflamed, due to maxillary denture irritation.  

In a claim for service connection filed by the Veteran in June 1980, he said he had been hit in the mouth during basic training and lost all of his teeth.  He testified at a hearing on appeal before a rating board in January 1981.  He said that sometime between December 1961 and March 1962, he had been struck in the mouth by a gun butt and in 1963 he went to the dentist who told him that the only thing to do was pull all of his teeth because of the accident.  He said he said been initially treated at the San Diego training center, and then was at the Naval Air Station when his teeth were pulled.  

The Veteran stated he was hit by the butt of a rifle accidentally during a training drill.  He said that he went immediately to a dispensary to treatment after the injury.  There was bleeding at the time, but after they looked at his teeth, they thought he would be okay.  He said that a few weeks later, he started going to the dentist for regular evaluations.  He said that they did not find that his teeth needed extracting until later, in 1963, when he went to the dentist because he was bleeding again.  He said the dentist felt that the accident had caused his problems, and he had to pull all o f his teeth out.  He said he thought that the accident was in about February 1962 and that he had his teeth extracted in about October 1963.  He testified that since service, his dentures had been supplied by a private dentist.

N. Governale, D.D.S., wrote, in June 1995, that the veteran had moderate bone loss due to a history of periodontal disease and extraction of his dentition.  Dr. Governale indicated that it was normal to have and continue to have alveolar bone loss after extractions as one ages and that an individual will have decreased lip and cheek support giving him or her an appearance of shrunken facial structure. 

In April 1998, the Veteran filed a claim for service connection for pyorrhea (periodontal disease), which he said began while he was on active duty, and that he lost all of his teeth as a result.  The RO denied his claim, and he appealed to the Board.  Based on this evidence, service connection for periodontal disease was denied by the Board in November 1999 because of lack of legal entitlement, noting also that the Veteran's teeth had been replaced by dentures.  

In November 2000, the Veteran filed a claim for service connection, this time asserting that he lost his teeth due to being hit in the mouth in service.  This claim was denied by the RO in a December 2000 rating decision, on the basis that although the Veteran submitted a timely notice of disagreement with that action, he did not perfect the appeal with the timely submission of a substantive appeal after a statement of the case was furnished in January 2001.  

The Veteran has not submitted any new evidence or contentions concerning these issues since the prior final decisions.  

Effective February 29, 2012, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments essentially clarify existing regulatory provisions and reflect the respective responsibility of the Veterans Health Administration and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment.  See 77 Fed. Reg. 4469 -4471 (Jan. 30, 2012).  Notably, no substantive changes were made in the regulations concerning service connection for dental conditions for compensation purposes; thus, no legal basis for considering the Veteran's claims has been presented.  

The legal authority provides now, as it did then, that VA compensation is only available for certain types of dental and oral conditions.  See 38 C.F.R. § 4.150 (2013) (delineating the dental disabilities for which compensation is warranted).  In particular, VA compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service and due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013) (Note).  Replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381(b) (2013).  For loss of masticatory surface due to loss of substance of the body of the maxilla or mandible, service connection may be granted, but a compensable rating will be granted only if masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

In other words, service connection may not be granted for compensation purposes for periodontal disease, or for tooth loss resulting from periodontal disease, under any circumstances.  

The Veteran's claim, first made years after service, that the loss of his teeth was due to trauma from being hit by a rifle butt was rejected by the RO in its prior final decision.  In this regard, the contention was not supported by any other evidence.  The service treatment records showed that the tooth extractions were performed due to periodontal disease.  The Veteran himself did not attribute the tooth loss to trauma in his claims filed before August 1980.  In those claims, he did not report any trauma or other symptoms prior to the actual extraction of the teeth.  

After claiming his loss of teeth was due to trauma in 1980 and 1981, a private dentist, writing on the Veteran's behalf in June 1995, attributed the loss of his teeth to his history of periodontal disease.  In an April 1998 written statement, the Veteran specifically said his loss of teeth in service was due to periodontal disease.  Thus, there was more than adequate support for the RO's conclusion that the Veteran was not hit with a rifle but in the mouth in service.   

No evidence relevant to these issues has been received since the prior final denials.  He has only made vague statements concerning the extractions that were performed in service.  Such is not new evidence.  Bostain v. West, 11 Vet. App. 124   (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The medical evidence received as a part of the appeal is mostly duplicative of evidence that was already of record at the time of the earlier decisions.  Any "new" evidence added is shown to be unrelated to the pyorrhea and dental claims and is thereby not material.  

The claim for service connection periodontal disease (pyorrhea) and loss of teeth due to trauma (claimed as teeth and gum conditions) has not been reopened, as no new or material evidence has been received.  38 U.S.C.A. § 5108.  Accordingly, the November 1999 Board decision and the December 2000 rating decision remain final.  38 U.S.C.A. §§ 7104, 7105.  

B.  Schizophrenia

Service treatment records are negative for any complaints, treatment, or diagnosis of an acquired psychiatric disorder.

After service, the Veteran filed his claim for schizophrenia in October 1968, more than 2 years after service.  VA and private medical records showed that he received treatment for psychiatric symptoms began in about August 1968.  He submitted several statements, alleging that his symptoms began in service after his teeth had been extracted.  There was no medical opinion linking the onset of his current condition to service, although a statement from P. Kekes, M.D., dated July 1969, was to the effect that he had treated the Veteran at different times during the past two years, i.e., 1967 and 1968, for conditions including a nervous condition, for which he had prescribed a tranquilizer.  Dr. Kekes said he was reporting this from memory.  

Based on the above evidence, service connection for schizophrenia was denied by the Board in February 1970.  The Board determined that the evidence established that the Veteran's psychosis was first treated more than 2 years after service, and was not manifested in service, or within a year of discharge.  

During the succeeding years, the Veteran attempted to reopen his claim on several occasions, providing his lay statements concerning various theories as to how he believed his nervous condition was related to service.  Another medical statement from Dr. Kekes, dated in September 1972, reported that the Veteran had been treated on several occasions in 1966 and 1967 for complaints, mostly of a nervous nature.  A field examination was conducted in November 1972, and the report of that examination noted that Dr. Kekes's "sketchy" records did not identify the condition treated, and that he told the field examiner that he had treated the Veteran for "minor things," including "nervous complaints" but not for "mental illness."  A service performance appraisal dated in November 1965 was received in October 1988, which indicated that Veteran was a slow and methodical worker, and experienced difficulties at times when acting in a position of authority.  A VA medical record dated in February 1990 showed a diagnosis of schizoid personality disorder, although an evaluation in April 1990 revealed probable schizophrenia.  

The Board denied the Veteran's appeals in decisions dated in April 1973, June 1989, and September 1993, on the basis that the evidence still did not show that the Veteran's schizophrenia was of service onset.  The September 1993 decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in a March 1995 memorandum decision.  

In June 2008, the Veteran again filed an application to reopen his claim for service connection for his psychiatric disorder, which was denied by the RO in March 2009.  In a statement received in August 2009, the Veteran wrote that he wished to be sent a statement of the case so he could appeal to the Board, and he went on to discuss why he believed his nervousness should be service-connected.  This constitutes a notice of disagreement with the March 2009 rating decision.  See 38 C.F.R. § 20.201 (2013).  However, the Veteran was not furnished a statement of the case; instead, other statements he made, dated in May 2009 and June 2009, were construed as a new claim, which was denied in a February 2010 rating decision, and the current appeal ensued.  

However, because the Veteran timely appealed the March 2009 rating decision, his June 2008 claim has remained open, and the March 2009 rating decision did not become final, but is the action currently on appeal.  Accordingly, the September 1993 Board decision is the last final denial, and the Board must consider all evidence received since that decision, in deciding whether new and material evidence has been received.  

Evidence received since the September 1993 Board decision includes a DBQ examination report and opinion provided by a private psychologist in August 2013.  The examiner diagnosed paranoid schizophrenia, reported that she had reviewed the file, and concluded that the condition more likely than not began during the Veteran's time in service from 1961 to 1966.  This medical evidence relates to unestablished facts necessary to substantiate the claim, i.e., in-service incurrence and a nexus to service, the absence of which formed the bases of the prior denials.  Thus, the claim for service connection for schizophrenia is reopened with new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.   

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Psychoses such as schizophrenia are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records do not show any neuropsychiatric complaints or abnormal findings.  There is likewise no contemporaneous evidence of pertinent complaints or treatment within a year of his April 1966 discharge from service.  

However, approximately 2 1/2 years after his discharge, the Veteran was diagnosed with chronic schizophrenia.  He was examined in August 2013 by a private psychologist who reported that she had reviewed the Veteran's file, including medical reports dated back to 1969.  She concluded that the Veteran suffered from hallucinations and delusions that began during his military service.  It was noted in the medical reports that he thought his comrades wouldn't have anything to do with him, refused to eat with him, and would purposely get up from a table and leave for what he perceived was due to his deformed facial features from dentures.  He reported that during his military service, he felt everyone was against him and that other sailors would have nothing to do with him.  It was the examiner's belief that these delusional symptoms began during service.  The Veteran endorsed a delusional subset in the records that had been on-going and long-lasting regarding his perception of physical deformity.  She observed that additionally, the symptoms had been in existence since the Veteran's discharge from the military and continued to the present date.  His troubling symptoms more likely than not began during his time in service from 1961 to 1966.  

This conclusion is consistent with the other evidence of record.  Service treatment records show that all of his teeth were extracted during service.  VA treatment records show that in January 1968, the Veteran sought treatment, complaining of symptoms including difficulty with his bite and that his face was sunken in; he was referred for a dental consult regarding his dentures.  On that consult, in January 1968, the Veteran complained that his teeth did not show.  The dentist noted that he had built up the periphery with chewing gum, and that the dentures were over-contoured.  He concluded that the main problem was aesthetics, and the personal desire of the Veteran to overbuild the denture.  

In September 1968, although complaining of other symptoms, it was noted that he seemed to need psychiatric help, and he was referred to see a psychiatrist.  On a psychiatric evaluation in November 1968, he reported experiencing paralysis of his limbs, and had auditory hallucinations.  Hospitalization was advised in light of the numerous presentations during the past months with somatic complaints, present symptoms, and history of inability to function for the past 2 1/2 years, but that he refused to be hospitalized.  

On a VA examination in November 1968, the Veteran reported nervousness related to extraction of his teeth.  On neuropsychiatric examination, he expressed a delusion that his face was disfigured when his teeth were extracted improperly during service.  Ever since then, he had been self-conscious.  He said he became nervous around people, and that in service, no one would associate with him because of his face.  He said that in subways, people would leave the car because of his face.  He said he stayed in his room all day, and went out for walks at night.  The diagnosis was schizophrenic reaction, chronic, with marked incapacity.  

A letter from a psychiatrist at Bellevue Hospital Center, dated in July 1969 summarized the Veteran's treatment for a neuropsychiatric condition at that clinic, beginning in October 1968.  At that time, the Veteran complained of nervousness, poor sleep and fear of his condition worsening so much that he would collapse.  His talk and manner had a paranoid quality.  It was observed that his affect was blunted, voice low, and he expressed somatic delusions and feelings of unreality.  He had been seen about every two weeks, receiving medication and psychotherapy.  His principal complaint was that his facial features were deformed as an effect of his dentures.  He stated, for instance, that drivers of other vehicles would honk their horns at him.  To correct the contour of his face, he carried a wad of chewing gum in each cheek, which incidentally made his speech somewhat thick.  He was withdrawn, passive, emotionally flat, and lacking in insight.  He said that in service, he had a "depression" and that everyone was against him, and would not have anything to do with him.  The diagnosis of his condition was schizophrenia.

In statements dated in October 1968 and January 1969, the Veteran indicated that his nervous condition was present in service, but that he never reported it because he believed it would improve, but when it did not improve after discharge, he finally sought treatment.  This is also consistent with his earliest Bellevue treatment note, which reported his nervousness and fear of his condition worsening so much that he would collapse.  A VA social work service evaluation in May 1969 observed that the Veteran was guarded and cautiously self-defensive about all his statements. 

All of this evidence, which demonstrates guarding, paranoia, lack of insight, and a belief that he was being ostracized because of a delusional facial deformity, as well as other somatic manifestations, helps explain why the Veteran did not seek psychiatric treatment during service.  Indeed, when he first sought treatment after service in January 1968, it was not for psychiatric treatment, but because of his "sunken in" face, which the dentist noted he tried to correct with chewing gum.  Several months later, this was noted to be a principal symptom when he was seen at Bellevue.  Such evidence supports the psychologist's conclusion that the condition began in service.  Moreover, there is no medical opinion expressly to the contrary.  The opinion itself is based on a well-reasoned analysis of the medical evidence, facts, and history, and is consistent with the other evidence of record, including the Veteran's lay statements.  

Concerning the diagnosis of the Veteran's psychiatric condition, records from the Bronx VAMC dated from January 1980 to February 1990 have been received; these records show that he was diagnosed as having a schizoid personality disorder on several occasions during this time.  Personality disorders, as such, are not disabilities for VA compensation purposes and may not be service connected.  38 C.F.R. § 3.303(c).  However, records from Alexandria VAMC show that in July 2008 and again in August 2008, the Veteran was hospitalized with a diagnosis of schizophrenia, paranoid type.  In addition, the psychologist who evaluated the Veteran in August 2013 entered a diagnosis of paranoid schizophrenia.  Therefore, there is sufficient evidence to establish that the Veteran has an acquired psychiatric disability, most recently diagnosed as schizophrenia.  As discussed above, there is a well-reasoned opinion, based on credible evidence, attributing the onset of the Veteran's schizophrenia to service, and there is no contrary opinion.  In light of these factors, service connection for schizophrenia is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim for service connection for periodontal disease (pyorrhea)/loss of teeth due to trauma (claimed as teeth and gum conditions) is denied.

The application to reopen a claim for service connection for schizophrenia is granted.  

Service connection for schizophrenia is granted.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


